DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 10/06/2021 have been entered in full. Claims 7-15 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 10/06/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., Eur J Med Chem. 2011 Jul;46(7):2930-2936 (hereinafter ‘Sun’).
 Sun discloses the effect of Stemazole and Br-Stemazole on the proliferation of human hippocampal stem/progenitor cells, human pancreatic stem/progenitor cells, and human cardiac stem/progenitor cells. The methods disclosed in Sun conform to the methods recited in claim 7 and 9-15 for the following reasons.  
In the Remarks filed 10/06/2021, Applicant argues:
Sun fails to provide for the method as presently recited. By way of example, Sun is directed to the evaluation on the effect of Stemazole for promoting proliferation of stem cells. Sun does not appear to address apoptosis of the cells, and further does not-9- appear to disclose or even suggest any role Stemazole may play in a single cell culture. As such, Sun fails to provide the active act of "performing in vitro single-cell culture in the presence of a compound as represented by formula I" as presently recited.

Applicant’s argument regarding apoptosis is not persuasive, first, because the pending claims do not recite or require apoptosis. More importantly, the prior art need not address Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
With regard to single cell culture, the only limiting definition for the term “single cell culture” in the entire disclosure appears in claim 8. The specification merely teaches that cells were digested into single cells and inoculated on low density MEF feeder layer cells (Examples 1-4). Claim 8, being a dependent claim, purports to further limit claim 7, which means that densities higher than 1-100 cells/0.1 mL or 10-103 cells/mL must be permitted within the “single cell culture” of claim 7, and all other claims dependent therefrom. By comparison, it can be clearly seen from Figure 2A of Sun that the cells in the proliferation assay were seeded as a single cell suspension, as many single cells were visible at all times of culture. Therefore, the term “single cell culture” as recited in claim 7, does not exclude the method disclosed in Sun.
In contrast, Claim 8, which is not rejected, recites limitations that distinguish over Sun. Sun’s description of the proliferation assay teaches that “Exponentially growing cells were seeded on 384-well black wall clear bottom plates (Corning, USA) with a Multidrop Combi (Thermal, USA) at a density of 1 × 103 cells/well in basic culture medium and incubated for 24 h.” According to the product description (cited on form PTO 892), the wells of Corning’s 384-well plates have a 112 µL total volume with a working volumes of 20 to 80 µL. Therefore, Sun’s 3 cells/well is more than 10 times higher density than the 1-100 cells/0.1 mL or 10-103 cells/mL of claim 8. 
Conclusion
Claims 7 and 9-15 are rejected.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C GAMETT/Primary Examiner
Art Unit 1647